Citation Nr: 0402322	
Decision Date: 01/22/04    Archive Date: 02/05/04

DOCKET NO.  02-01 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right arm disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel




INTRODUCTION

The veteran had active service from December 1996 to 
September 1997, with additional service in the Army National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and September 2001 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In a decision dated November 19, 2002, the Board denied 
entitlement to service connection for the issue on appeal.  
Thereafter, the veteran filed an appeal to the United States 
Court of Appeals for Veterans Claims (Court).  In July 2003 
the veteran's counsel and VA's General Counsel filed a joint 
motion with the court to vacate the Board's November 2002 
decision.  In July 2003 the Court granted the motion and 
remanded the case to the Board for readjudication consistent 
with the motion.  The motion's stated reason for requesting 
remand was the Board's failure to either indicate or discuss 
what evidence, if any, would be gathered by the veteran, and 
which evidence would be provided by VA.  38 U.S.C.A. § 
5103(a) (West 2002).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  The motion also provided that, on 
remand, the veteran would be free to submit additional 
evidence and argument on the issue, and the Board may seek 
any other evidence it feels is necessary to the resolution of 
the claim.

The Board wrote to the veteran in October 2003, notifying him 
of the remand and advising him that he had 90 days to submit 
additional evidence or argument in regard to his appeal.  The 
veteran did not respond.  In January 2004 the veteran's 
representative wrote VA that it had received no additional 
information or argument on the matter from the veteran, and 
stated that the arguments remained as previously presented in 
it's written brief of September 2002.




REMAND

The record shows that, while deployed on extended active duty 
in April 1997, the veteran complained of and was treated for 
what was evaluated at the time as a muscle pull in the right 
arm.  In August 1997, during an service department 
examination given as part of the veteran's demobilization, 
the examiner noted the veteran complained of a steady ache in 
the right shoulder, noted bursitis in the right shoulder, and 
ruled out any association with the rotator cuff.  In December 
1997, T.N.T., D.O., noted an August 1997 diagnosis of 
bursitis in the right shoulder by a colleague, J.P.O., D.O.  
Doctor T. also noted that his examination of the veteran was 
entirely negative, with good range of motion, good reflexes, 
and no significant abnormality shown on x-ray of the right 
shoulder taken in conjunction with Dr. T.'s examination.

The record contains the report of a periodic medical 
examination given by the Michigan Army National Guard in June 
2000, in which the examiner noted that, based on information 
provided by the veteran, there was chronic bursitis present 
in the right shoulder which was controlled by, apparently, 
steroid injections.  Also of record is a Statement of Medical 
Examination and Duty Status, in which it is noted that, 
during physical training while drilling with the National 
Guard in October 2000, the veteran's right shoulder exhibited 
pain and "gave out" while doing pushups.  The record shows 
treatment by A.L.C., M.D., who treated the veteran for this 
in the emergency room of Mercy Hospital in Grayling, Michigan 
on the same day, and who noted her impression as acute 
bursitis.  

The veteran was afforded an examination at the VA Medical 
Center at Iron Mountain, Michigan in February 2001.  The 
examiner, C.H., PAC, noted, inter alia, complete unhindered 
range of motion in all spheres of the right shoulder, 
including abduction to 178 degrees, adduction of 45 degrees, 
flexion of 90 degrees, extension of 45 degrees, internal 
rotation of 54 degrees, and external rotation of 43 degrees.  
Physician Assistant H. also noted that x-ray examination of 
the right shoulder was completely normal, and diagnosed 
arthralgia (pain) of the right shoulder.

As noted in the Introduction above, the joint motion and the 
subsequent remand for readjudication permit the veteran to 
submit additional evidence and argument on the issue, and the 
Board to seek any other evidence it feels is necessary to 
resolve the claim.  Given the conflicting evidence with 
respect to whether the veteran currently experiences any 
diagnosed disability, and whether any such disability is 
traceable to his military service, the Board finds that 
further evidentiary development by way of VA examination is 
required.  

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must review the claims 
file and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000), is 
completed.  In particular, the RO 
should ensure that the revised 
notification requirements and 
development procedures codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107, and the duty-to-assist 
regulations, found at 66 Fed. Reg. 
45,620-32 (Aug. 27, 2001), are fully 
complied with and satisfied.  
Particular attention is drawn to 
VA's duty to notify the veteran what 
evidence, if any, will be required 
of the veteran, and which evidence 
will be provided by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).

2.  The RO should contact the 
veteran to obtain the names and 
addresses of all medical care 
providers who treated him for the 
issue on appeal.  After securing the 
necessary release(s), the RO should 
obtain those records that have not 
been previously secured, and 
associate them with the file.  

3.  The veteran should be afforded a 
VA orthopedic examination by a 
physician with appropriate expertise 
to evaluate his claim for service 
connection for a right arm disorder.  
The veteran's claims file, including 
a copy of this remand, must be made 
available to the examiner for 
review.  All indicated studies, 
tests, and evaluations deemed 
necessary should be performed and 
the results noted in the examination 
report.  The examiner is requested 
to identify any and all disorders 
that may be present in the right 
arm.  If any disorder is determined 
to be present, the examiner is 
requested to provide an opinion as 
to whether it is at least as likely 
as not that any identified disorder 
is related to the veteran's active 
military service.  The examination 
report must include a complete 
rationale for all opinions 
expressed.  If no disorder is found, 
this assessment should be explained 
in the context of the available 
record, especially in light of the 
records showing that the veteran may 
have bursitis.  

4.  After undertaking any other 
development deemed appropriate, the 
RO should readjudicate the issue on 
appeal.  

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and his 
representative with an appropriate opportunity to respond.

After the veteran has been given an opportunity to respond to 
the supplemental statement of the case and the period for 
submission of additional information or evidence set forth in 
38 U.S.C.A. § 5103(b) (West 2002) has expired, if applicable, 
the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999). 

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, §§ 707(a), (b), 
117 Stat. 2651 (2003), (to be codified at 38 U.S.C. § 5109B, 
and 38 U.S.C. § 7112).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 and 
38.02.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2003).

